Citation Nr: 0606984	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-16 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to November 30, 1993, 
for a grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1977 to September 
1979.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The veteran testified in support of this claim at hearings 
held in November 2004, before a Hearing Officer at the RO, 
and in November 2005, before the Board in Washington, D.C.

During the latter hearing, the veteran submitted additional 
evidence, including an April 1997 letter from the Social 
Security Administration (SSA), VA clinical notes dated in 
January 1980, letters from various VA personnel dated in 
April 1997, September 2004 and November 2004, a September 
1979 application for VA medical benefits, and an April 1997 
VA clinical record in support of his claim.  The veteran also 
submitted a written statement waiving the RO's review of this 
evidence.  Such waiver is unnecessary, however, as the 
veteran submitted all of the aforementioned evidence on 
multiple occasions in the past and the RO considered and 
discussed such evidence in various documents dated prior to 
May 2005, when it certified this appeal to the Board.   


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The RO received the veteran's initial claim for service 
connection for a nervous disorder in March 1983.  

3.  The RO denied this claim in April 1983 and November 1983.

4.  The RO notified the veteran of the April 1983 and 
November 1983 decisions, but the veteran did not appeal 
either decision to the Board.  

5.  The RO received another claim for service connection for 
a nervous disorder in August 1988.  

6.  The RO denied this claim in December 1988.  

7.  The RO notified the veteran of the December 1988 
decision, but the veteran did not appeal that decision to the 
Board.  

8.  The RO received another claim for service connection for 
a nervous disorder on January 2, 1990.

9.  The RO failed to decide this claim.

10.  The RO received another claim for service connection for 
a nervous disorder on November 30, 1993.  

11.  The RO granted this claim in a rating decision dated in 
October 1998, effective November 30, 1993.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of January 
2, 1990, for a grant of service connection for schizophrenia, 
have been met.  U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in August 2004, after initially deciding the 
veteran's claim in a rating decision dated in July 2003.  In 
the VCAA notice letter, AMC acknowledged the veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, and indicated that it was developing his claim 
pursuant to VA's duty to assist.  The RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence VA was responsible for securing.  The RO 
explained that it would make reasonable efforts to assist the 
veteran in getting evidence to support his claim provided he 
identified the sources thereof.  The RO further explained 
that, ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records and to identify or send 
directly to VA all pertinent evidence.

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of this appeal reflects compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.

Specifically, in a rating decision dated in July 2003, a 
statement of the case issued in April 2004, and supplemental 
statements of the case issued in February 2005, March 2005 
and April 2005, the RO provided the veteran some of the same 
information noted in the VCAA notice letter.  As well, the RO 
explained the reasons for which it denied the veteran's claim 
and identified the evidence it had considered in so doing and 
the evidence still needed to substantiate that claim.  The RO 
also furnished the veteran all provisions pertinent to his 
claim, including those governing VA's duties to notify and 
assist.

For the following reasons, any defect with respect to the 
timing of the August 2004 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Moreover, 
in reviewing determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the RO's prior decision.  
As such, the veteran is in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, he 
was afforded the appropriate opportunity to identify or 
submit additional evidence prior to the Board's consideration 
of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claim, any error in not providing 
a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records to be obtained in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO obtained all evidence the veteran identified as being 
pertinent to his claim, including VA treatment records.  The 
RO did not conduct medical inquiry in this case, however, as 
the question at issue is not medical in nature.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an earlier effective date for a grant of 
service connection for schizophrenia.  Under the laws 
administered by VA, a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2005).  

Generally, the effective date of the grant of service 
connection is the date following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2005).  Where the new and 
material evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme). To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, the RO received the veteran's initial claim for 
service connection for a nervous disorder in March 1983.  The 
RO denied this claim in rating decisions dated in April 1983 
and November 1983.  The RO notified the veteran of the April 
1983 and November 1983 decisions, but the veteran did not 
appeal either decision to the Board.  The November 1983 
rating decision is thus final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 3.104, 19.129, 19.192 (1983).  To be reopened, 
the veteran was then required to submit new and material 
evidence.

The RO received another claim for service connection for a 
nervous disorder in August 1988, which it denied in December 
1988.  Again, the RO notified the veteran of the December 
1988 decision, but the veteran did not appeal that decision 
to the Board.  The December 1988 rating decision is thus 
final.  38 U.S.C.
§ 4005(c) (1988); 38 C.F.R. § 3.104, 19.129. 19.192 (1988).  
To be reopened, the veteran was then required to submit new 
and material evidence.

The RO received another claim for service connection for a 
nervous disorder on January 2, 1990, but it failed to decide 
this claim.  (In a VA Form 21-6789 (Deferred or Confirmed 
Rating Decision) dated in August 1981, a representative at 
the RO provided instructions to notify the veteran that this 
claim had previously been denied and that he needed to submit 
new and material evidence to reopen it.  However, there is no 
document in the claims file reflecting that, as instructed, 
the veteran was so notified.)  

The RO received another claim for service connection for a 
nervous disorder on November 30, 1993.  The RO granted this 
claim in a rating decision dated in October 1998, effective 
November 30, 1993, the date of receipt of the most recent 
claim.  

At the time of the RO's grant, a claim for service connection 
for a nervous disorder had been pending since January 2, 
1990, rather than November 30, 1993.  Accordingly, under the 
aforementioned law and regulations, January 2, 1990 is the 
appropriate effective date to be assigned the grant of 
service connection for schizophrenia.  

The veteran and his representative offer three arguments in 
support of the assignment of an effective date earlier than 
January 2, 1990, for a grant of service connection for 
schizophrenia, one that corresponds to the date following the 
veteran's separation from service: (1) There is a voluminous 
amount of medical evidence in the claims file establishing 
that the veteran had schizophrenia since service; (2) There 
were medical records available during the year following 
service, any one of which could be construed as a claim for 
service connection for schizophrenia; and (3) the RO 
committed clear and unmistakable error in its November 1983 
rating decision by failing to satisfy its duty to assist the 
veteran in obtaining certain records in support of his claim 
for service connection for a nervous disorder.  

The first argument is best expressed in the context of a 
claim for service connection.  VA already accepted as true 
the argument that the veteran's schizophrenia initially 
manifested in service.  This finding formed the basis of the 
RO's grant of service connection for such a disease in its 
October 1998 rating decision.  Such argument is not pertinent 
to a claim for an earlier effective date.

With regard to the second argument, the Board notes that, 
under 38 C.F.R. § 3.157, certain medical evidence may be 
accepted as a claim for an increase or a claim to reopen, but 
not as an initial claim for service connection.  Even 
assuming otherwise, the RO denied such a claim in November 
1983 and December 1988 rating decisions, notified the veteran 
of the denials and provided him the information necessary to 
appeal those decisions to the Board.  The veteran did not, 
however, do so.  Accordingly and as previously indicated, 
those decisions are final.  

Finally, with regard to the third argument, the Board notes 
that, under 38 C.F.R. 
§ 20.1403(d) (2005), a failure to fulfill VA's duty to assist 
a claimant with the development of facts relevant to his 
claim is not an example of a situation constituting CUE.  

In light of the fact that the veteran did not file a claim 
for service connection for schizophrenia any time after the 
RO's December 1988 rating decision, which is final, but 
before January 2, 1990, the Board concludes that the criteria 
for entitlement to an effective date of January 2, 1990, and 
no earlier, for a grant of service connection for 
schizophrenia, have been met.  The evidence in this case 
supports the veteran's claim; such claim must therefore be 
granted.


ORDER

An effective date of January 2, 1990, for a grant of service 
connection for schizophrenia, is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


